IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 51 MM 2015
                              :
             Respondent       :
                              :
                              :
         v.                   :
                              :
                              :
FRED LAWTON,                  :
                              :
             Petitioner       :


                                      ORDER


PER CURIAM
      AND NOW, this 12th day of May, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.